Title: From James Madison to Edmund Randolph, 30 July 1782
From: Madison, James
To: Randolph, Edmund



My dear Sir
Philada. 30th. July 1782

I was not mistaken in my intimation that an attack would be made on the last commission and instructions relative to peace[.] on Wednesday last the motion was made by M—r Lee and seconded by Bland at first but afterwards by a member from Mas: the rule for reconsid—n so requiring. Not a word was said against the [word] underscored in the third line. The arguments on the other point were drawn from a source which need not be pointed out to you. An adjournment arrested the debate[.] An intended renewal was announced but has not yet taken place.
I have found means hitherto of parrying the attack on the notes of Morris[.] My colleagues have repeatedly pressed the necessity of an act of congress for ratifying the convention on that subject between him and the assembly ostensibly for the security of the latter, but really to bring the subject before congress—At present Bland seems to decline the object as having an ill tendency

If any mail has failed to bear witness to my punctuality, It has not been caused by any default in me. I am the more at a loss to account for such a miscarriage, as it does not appear that any outrage has been repeated on the post. I shall notify the fact to the Postoffice here, and think it will not be amiss for you to urge an investigation upon the Post Master at Richmond.
The letter inclosed in your favor of the 18th. from Docr. Carter has been sent to the Auditors. As far as my attention may be necessary, his case will recieve it.
A Capt: of an American Vessel is just come up with an account of the arrival of a French fleet off the capes of Chesapeak, with a body of Troops on board. Many persons are so sanguine as to expect that this armament is destined agst. New York and that it will immediately possess itself of the Harbour of that place, before the arrival of a superior enemy can prevent it. Altho’ the troops on board seem to favor such a conjecture, there are improbabilities which with me outweigh that circumstance.
I am not enabled to make any addition to the intelligence from the Netherlands conveyed in my last. You will find by the inclosed paper that a Vessel is arrived at Boston from France, which brings some loose accounts. private letters tell us that Majr. Franks was a passenger in her. From him we shall probably receive further advices with respect to Europe in general, and ample ones from Madrid. I add to the paper of this morning two others of prior date which detail some interesting proceedings in the B. & I. Parliaments not published in the paper transmitted by last post. Some paragraphs of the Courier de L’Europe contained in neither of them, make it very probable that the New Ministry have been feeling the pulse both of Dr. F. & the Ct. of France. We are very much surprised that none of these important transactions should yet have come officially either to Congress or to the Chevr. de la Luzerne.
My situation obliges me to remind you of my late request touching pecuniary matters. If the interposition of your endeavors shall be necessary, to hasten a supply, it will I assure you be a very acceptable instance of your friendship.
